

[Execution]
AMENDMENT NO. 1 TO CREDIT AGREEMENT
AMENDMENT NO. 1 TO CREDIT AGREEMENT, dated November 8, 2012 (this “Amendment No.
1”), is by and among Wells Fargo Bank, National Association, a national banking
association, in its capacity as agent pursuant to the Credit Agreement (as
hereinafter defined) acting for and on behalf of the parties thereto as lenders
(in such capacity, “Agent”), the parties to the Credit Agreement as lenders
(individually, each a “Lender” and collectively, “Lenders”), Advanced Energy
Industries, Inc., a Delaware corporation (“Parent”), AE Solar Energy, Inc., an
Oregon corporation (“AE Solar”), Sekidenko, Inc., a Washington corporation
(“Sekidenko” and, together with Parent, AE Solar, each individually a “Borrower”
and collectively, “Borrowers”), AEI US Subsidiary, Inc., a Delaware corporation
(“AEI US”), and AERA Corporation, a Texas corporation (“Aera” and, together with
AEI US, each individually a “Guarantor” and collectively “Guarantors”).
W I T N E S S E T H :
WHEREAS, Agent, Lenders, Borrowers and Guarantors have entered into financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) may make
loans and advances and provide other financial accommodations to Borrowers as
set forth in the Credit Agreement, dated as of October 12, 2012, by and among
Agent, Lenders, Borrowers and Guarantors (as the same now exists and is amended
and supplemented pursuant hereto and may hereafter be further amended, modified,
supplemented, extended, renewed, restated or replaced, the “Credit Agreement”)
and the other Loan Documents;
WHEREAS, Borrowers and Guarantors desire to amend certain provisions of the
Credit Agreement as set forth herein, and Agent and Lenders are willing to agree
to such amendments on the terms and subject to the conditions set forth herein;
and
WHEREAS, by this Amendment No. 1, Agent, Lenders, Borrowers and Guarantors
desire and intend to evidence such amendments.
NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.Definitions.
(a)    Additional Definitions. The Credit Agreement and the other Loan Documents
shall be deemed and are hereby amended to include, in addition and not in
limitation, the following definition:
(i)    “Amendment No. 1” shall mean Amendment No. 1 to Credit Agreement, dated
November 8, 2012, by and among Agent, Lenders, Borrowers and Guarantors,



--------------------------------------------------------------------------------



as the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.
(b)    Interpretation. For purposes of this Amendment No. 1, all terms used
herein which are not otherwise defined herein, including but not limited to,
those terms used in the recitals hereto, shall have the respective meanings
assigned thereto in the Credit Agreement as amended by this Amendment No. 1.
2.    Early Termination Fee. Section 2.10(d) of the Credit Agreement is hereby
amended by adding the following at the end thereof:
“Unless Agent has agreed in writing that a proposed non-consensual Acquisition
may be made to the extent that such Acquisition is otherwise a Permitted
Acquisition, in the event that this Agreement is terminated by Borrowers or
Guarantors prior to the first anniversary of the Closing Date in connection with
an offer by Borrowers for an Acquisition that is non-consensual between the
parties thereto, such early termination fee shall not be owing to Agent so long
as Agent has received reasonably satisfactory evidence that Borrowers intend to
make, and have taken substantial actions to consummate, such offer for an
Acquisition that is non-consensual.”
3.    Representations and Warranties. Borrowers and Guarantors, jointly and
severally, represent and warrant with and to Agent and Lenders as follows, which
representations and warranties shall survive the execution and delivery hereof:
(a)    no Default or Event of Default exists or has occurred and is continuing
as of the date of this Amendment No. 1;
(b)    this Amendment No. 1 and each other agreement to be executed and
delivered by Borrowers and Guarantors in connection herewith (collectively,
together with this Amendment No. 1, the “Amendment Documents”) has been duly
authorized, executed and delivered by all necessary corporate or limited
liability company, as applicable, action on the part of each Borrower and
Guarantor which is a party hereto and, if necessary, their respective equity
holders and is in full force and effect as of the date hereof and the agreements
and obligations of each of the Borrowers and Guarantors, as the case may be,
contained herein and therein constitute legal, valid and binding obligations of
each of the Borrowers and Guarantors, enforceable against them in accordance
with their terms, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and except to the extent that availability of
the remedy of specific performance or injunctive relief is subject to the
discretion of the court before which any proceeding therefor may be brought;
(c)    the execution, delivery and performance of each Amendment Document (i)
are all within each Borrower’s and Guarantor’s corporate powers and (ii) are not
in contravention of law or the terms of any Borrower’s or Guarantor’s
certificate or articles of incorporation, by laws, or other organizational
documentation, or any indenture, agreement or



--------------------------------------------------------------------------------



undertaking to which any Borrower or Guarantor is a party or by which any
Borrower or Guarantor or its property are bound; and
(d)    all of the representations and warranties set forth in the Credit
Agreement and the other Loan Documents, each as amended hereby, are true and
correct in all material respects on and as of the date hereof, as if made on the
date hereof, except to the extent any such representation or warranty is made as
of a specified date, in which case such representation or warranty shall have
been true and correct in all material respects as of such date.
4.    Conditions Precedent. The amendments contained herein shall only be
effective upon the satisfaction of each of the following conditions precedent in
a manner satisfactory to Agent:
(a)    Agent shall have received counterparts of this Amendment No. 1, duly
authorized, executed and delivered by the Lenders, Borrowers and Guarantors; and
(b)    No Default or Event of Default shall exist or have occurred and be
continuing, as of the date of Amendment No. 1.
5.    Effect of this Amendment. Except as expressly set forth herein, no other
amendments, changes or modifications to the Loan Documents are intended or
implied, and in all other respects the Loan Documents are hereby specifically
ratified, restated and confirmed by all parties hereto as of the effective date
hereof and Borrowers and Guarantors shall not be entitled to any other or
further amendment by virtue of the provisions of this Amendment No. 1 or with
respect to the subject matter of this Amendment No. 1. To the extent of conflict
between the terms of this Amendment No. 1and the other Loan Documents, the terms
of this Amendment No. 1 shall control. The Credit Agreement and this Amendment
No. 1 shall be read and construed as one agreement.
6.    Governing Law. The validity, interpretation and enforcement of this
Amendment No. 1 and any dispute arising out of the relationship between the
parties hereto whether in contract, tort, equity or otherwise, shall be governed
by the internal laws of the State of New York but excluding any principles of
conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other than the laws of the State of New York.
7.    Binding Effect. This Amendment No. 1 shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
assigns.
8.    Entire Agreement. This Amendment No. 1 represents the entire agreement and
understanding concerning the subject matter hereof among the parties hereto, and
supersedes all other prior agreements, understandings, negotiations and
discussions, representations, warranties, commitments, proposals, offers and
contracts concerning the subject matter hereof, whether oral or written.
9.    Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment No. 1.



--------------------------------------------------------------------------------



10.    Counterparts. This Amendment No. 1 may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment No. 1 by telefacsimile or other electronic method
of transmission shall have the same force and effect as delivery of an original
executed counterpart of this Amendment No. 1. Any party delivering an executed
counterpart of this Amendment No. 1 by telefacsimile or other electronic method
of transmission shall also deliver an original executed counterpart of this
Amendment No. 1, but the failure to do so shall not affect the validity,
enforceability, and binding effect of this Amendment No. 1.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and a Lender
By:___________________________
Name:
Title:
 
 
BORROWERS


ADVANCED ENERGY INDUSTRIES, INC. 

By: ____________________________
Name:
Title:  

 
AE SOLAR ENERGY, INC.


By: ____________________________
Name:
Title:
 
SEKIDENKO, INC.


By: ____________________________
Name:
Title:
 
GUARANTORS


AEI US SUBSIDIARY, INC.


By: ____________________________
Name:
Title:  

 
AERA CORPORATION


By: ____________________________
Name:
Title:




